


Exhibit 10.60

 

2011 Award

Restricted Shares

 

TRIMAS CORPORATION

 

2002 LONG TERM EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE AWARD AGREEMENT

 

TriMas Corporation (“Corporation”), as permitted by the TriMas Corporation 2002
Long Term Equity Incentive Plan (“Plan”), hereby grants to the Grantee listed
below (“Grantee”), a Restricted Share Award for the number of shares of the
Corporation’s Common Stock set forth below (“Restricted Shares”), subject to the
terms and conditions of the Plan and this Restricted Share Award Agreement
(“Agreement”).

 

Unless otherwise defined in this Agreement or in the Glossary in Appendix A to
this Agreement, the terms used in this Agreement have the same meaning as
defined in the Plan.  The term “Service Provider” as used in this Agreement
means an individual actively providing services to the Corporation or a
Subsidiary.

 

I.              NOTICE OF RESTRICTED SHARE AWARD

 

Grantee:

 

 

Date of Agreement:

 

March 1, 2011

Grant Date:

 

March 1, 2011

Number of Restricted Shares in Award:

 

               Shares

Date Restriction Period Ends

 

March 1, 2012

 

II.            AGREEMENT

 

A.            Grant of Restricted Shares.  The Corporation hereby grants to the
Grantee the number of Restricted Shares set forth above.  The Restricted Shares
granted under this Agreement are payable only in shares of Common Stock of the
Corporation.  Each Restricted Share is equal to the Fair Market Value of one
share of Common Stock on the vesting date.  Notwithstanding anything to the
contrary anywhere else in this Agreement, the Restricted Shares in this Award
are subject to the terms, definitions and provisions of the Plan, which are
incorporated herein by reference.

 

1.             Restrictions on Transfer.  The Restricted Shares are restricted
from transfer until the restrictions lapse.  Subject to the Grantee’s
termination of services, as described in Section 4, below, 100% of the
Restricted Shares vest, and all restrictions on those Restricted Shares lapse,
on the first anniversary of the Grant Date.  Upon vesting and the lapse of the
restrictions, the associated Restricted Shares become freely transferable if the
Grantee is still a Service Provider on that date.  The Restricted Shares subject
to this Award will be forfeited if the Grantee

 

1

--------------------------------------------------------------------------------


 

terminates his or her services with the Corporation or a Subsidiary prior to
vesting and the lapse of restrictions, except as designated otherwise in this
Agreement.

 

2.             Rights as Stockholder.  Except for the potential forfeitability
of the Restricted Shares before the lapse of restrictions set forth in Section 1
above, the Grantee has all rights of a stockholder (including voting and
dividend rights) commencing on the date of the Corporation’s book entry
evidencing the grant of Restricted Shares.

 

3.             Adjustments.  In the event of any stock dividend,
reclassification, subdivision or combination, or similar transaction affecting
the Restricted Shares covered by this Award, the rights of the Grantee will be
adjusted as provided in Section 4 of the Plan.

 

4.             Termination of Services.  The Restricted Shares subject to this
Award will be forfeited if the Grantee voluntarily terminates his or her
services with the Corporation or a Subsidiary, or if the Grantee’s services are
terminated for cause before the Restricted Shares vest and the restrictions
lapse.  Notwithstanding the foregoing, the restrictions on transfer immediately
lapse upon the occurrence of the following:  (a) the Grantee’s termination of
services due to death or Disability, or (b) the Grantee’s “Qualifying
Termination” (as defined in Appendix A, attached hereto) within three years
following a Change in Control.  However, if the Grantee’s services are
involuntarily terminated by the Corporation or a Subsidiary without “Cause,” or
if the Grantee’s services are terminated for “Good Reason” (as defined in
Appendix A), the restrictions on transfer set forth in Section II.A(1) of this
Agreement with regard to all Restricted Shares then outstanding will lapse in an
amount equal to the number of Restricted Shares that would have lapsed as of the
next occurring anniversary of the Grant Date, adjusted pro rata in accordance
with the date on which the Grantee terminates services.  Further, the
Corporation retains the right to accelerate or waive restrictions on Restricted
Shares granted under this Agreement.  Upon the lapse of the transfer
restrictions, the Restricted Shares are fully transferable.

 

B.            Other Terms and Conditions.

 

1.             Non-Transferability of Award.  Except as described below, this
Award and the Restricted Shares subject to the Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by laws of descent or distribution.  Notwithstanding the foregoing, with
the consent of the Administrator, the Grantee may assign or transfer the Award
and its underlying Restricted Shares to a Permitted Assignee, provided the
Permitted Assignee is bound by and subject to all terms and conditions of the
Plan and this Agreement, and the Permitted Assignee executes an agreement
satisfactory to the Corporation evidencing these obligations.  The terms of this
Award are binding on the executors, administrators, heirs, successors and
assigns of the Grantee.

 

2.             Other Restrictions on Share Issuance.  Anything to the contrary
notwithstanding, the Corporation’s obligation to deliver Shares under this Award
is subject to its compliance with federal and state laws, rules and regulations
applying to the authorization, issuance or sale of securities as the Corporation
deems necessary or advisable.  The Corporation is not required to deliver Shares
under this Agreement unless and until it receives satisfactory proof that the
issuance or transfer of the Shares does not violate any of the provisions of the

 

2

--------------------------------------------------------------------------------


 

Securities Act of 1933 or the Securities Exchange Act of 1934, the rules and
regulations of the Securities Exchange Commission promulgated thereunder, or the
provisions of any state law governing the sale of securities or any stock
exchange on which the Shares may be listed, and that there has been compliance
with the provisions of these acts, rules, regulations and state laws.

 

3.             Withholding.  Grantee authorizes the Corporation to withhold from
the Grantee’s compensation or agrees to tender sufficient funds to satisfy any
applicable income and employment tax withholding obligations in connection with
vesting of and the lapse of restrictions on Restricted Shares under the Award.

 

4.             Dispute Resolution.  Grantee and the Corporation agree that any
disagreement, dispute, controversy, or claim arising out of or relating to this
Agreement, its interpretation, validity, or the alleged breach thereof, will be
settled exclusively and, consistent with the procedures specified in this
Section, irrespective of its magnitude, the amount in controversy, or the nature
of the relief sought.

 

(a)             Negotiation.  In the event of any dispute, controversy, claim,
question or disagreement arising from or relating to this Agreement or the
breach thereof, the Grantee and the Corporation will use their best efforts to
settle the dispute, claim, question or disagreement.  To this effect, they will
consult and negotiate with each other in good faith and, recognizing their
mutual interests, attempt to reach a just and equitable solution satisfactory to
both parties.

 

(b)             Arbitration.  If the Grantee and the Corporation do not reach a
solution within a period of 30 days, then, upon written notice by the Grantee to
the Corporation or the Corporation to the Grantee, all disputes, claims,
questions, controversies, or differences will be submitted to arbitration
administered by the American Arbitration Association (the “AAA”) in accordance
with the provisions of its Employment Arbitration Rules (the “Arbitration
Rules”).

 

(1)           Arbitrator.  The arbitration will be conducted by one arbitrator
skilled in the arbitration of executive employment matters.  The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration.  If the parties fail to appoint an arbitrator as provided
above, an arbitrator with substantial experience in executive employment matters
will be appointed by the AAA as provided in the Arbitration Rules.  The
Corporation will pay all of the fees, if any, and expenses of the arbitrator and
the arbitration, unless otherwise determined by the arbitrator.  Each party to
the arbitration is responsible for his/its respective attorneys fees or other
costs of representation.

 

(2)           Location.  The arbitration will be conducted in Oakland County,
Michigan.

 

(3)           Procedure.  At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party.  No evidence of
any witness may be presented in any form unless the opposing party or parties
has

 

3

--------------------------------------------------------------------------------


 

the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.

 

(4)           Decision.  Any decision or award of the arbitrator is final and
binding on the parties to the arbitration proceeding.  The parties agree that
the arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment on the
arbitration award may be entered in any court having jurisdiction.

 

(5)           Power.  Nothing contained in this Agreement may be deemed to give
the arbitrator any authority, power, or right to alter, change, amend, modify,
add to, or subtract from any of the provisions of this Agreement.

 

The provisions of this Section survive the termination or expiration of this
Agreement, are binding on the Corporation’s and Grantee’s respective successors,
heirs, personal representatives, designated beneficiaries and any other person
asserting a claim described above, and may not be modified without the consent
of the Corporation.  To the extent arbitration is required, no person asserting
a claim has the right to resort to any federal, state or local court or
administrative agency concerning the claim unless expressly provided by federal
statute, and the decision of the arbitrator is a complete defense to any action
or proceeding instituted in any tribunal or agency with respect to any dispute,
unless precluded by federal statute.

 

5.             Code Section 409A.  Without limiting the generality of any other
provision of this Agreement, Sections 7(m) and 7(n) of the Plan pertaining to
Code Section 409A are hereby explicitly incorporated herein.

 

6.             No Continued Right as Service Provider.  Nothing in the Plan or
in this Agreement confers upon the Grantee any right to continue as a Service
Provider of the Corporation or any Subsidiary, or interferes with or restricts
in any way the rights of the Corporation or any Subsidiary, which are hereby
expressly reserved, to discharge the Grantee at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written employment agreement between the Grantee and the
Corporation or any Subsidiary.

 

7.             Governing Law.  This Agreement is governed by and is to be
construed in accordance with the laws of the State of Michigan, notwithstanding
conflict of law provisions.

 

(Signature Page Follows)

 

4

--------------------------------------------------------------------------------


 

This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.

 

 

 

 

TRIMAS CORPORATION

 

Dated:

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED SHARE AWARD
AGREEMENT, NOR IN THE CORPORATION’S 2002 LONG TERM EQUITY INCENTIVE PLAN, WHICH
IS INCORPORATED HEREIN BY REFERENCE, CONFERS ON GRANTEE ANY RIGHT WITH RESPECT
TO CONTINUATION AS A SERVICE PROVIDER OF THE CORPORATION OR ANY PARENT OR
SUBSIDIARY, NOR DOES IT INTERFERE IN ANY WAY WITH GRANTEE’S RIGHT OR THE
CORPORATION’S RIGHT TO TERMINATE GRANTEE’S SERVICE PROVIDER RELATIONSHIP AT ANY
TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR NOTICE.

 

Grantee acknowledges receipt of a copy of the Plan and represents that he or she
is familiar with the terms and provisions of the Plan.  Grantee hereby accepts
this Restricted Share Award subject to all of the terms and provisions of this
Agreement.  Grantee has reviewed the Plan and this Restricted Share Award
Agreement in their entirety.  Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Award.

 

Dated:

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

APPENDIX A

TO

RESTRICTED SHARE AWARD AGREEMENT

 

GLOSSARY

 

For purposes of this Agreement, the following terms shall be defined as follows:

 

“Good Reason” means:

 

·                  A material and permanent diminution in the Grantee’s duties
or responsibilities;

 

·                  A material reduction in the aggregate value of base salary
and bonus opportunity or material reduction in the aggregate value of other
benefits provided to the Grantee by the Corporation; or

 

·                  A permanent reassignment of the Grantee to another primary
office, or relocation of the Corporation’s office of more than 35 miles from
current office location.

 

The Grantee must notify the Corporation of the Grantee’s intention to invoke
termination for Good Reason within 120 days after the Grantee has knowledge of
the event and provide the Corporation 15 days’ opportunity for cure, or the
event will not constitute Good Reason.  The Grantee may not invoke termination
for Good Reason if cause exists at the time of the Grantee’s termination.

 

“Qualifying Termination” means a termination of the Grantee’s services with the
Corporation or a Subsidiary for any reason other than:

 

·                  Death;

 

·                  Disability;

 

·                  Cause; or

 

·                  A termination of Services by the Grantee without Good Reason,
(as defined above).

 

--------------------------------------------------------------------------------
